El demandante, tm comisionista, ha presentado demanda para cobrar sn comisión por dos ventas de abono qne hizo para la apelante.
La demandada admitió sn responsabilidad en cuanto a una de estas ventas e hizo la consignación de la suma recla-mada.
La sentencia por $1,624 intereses legales- y costas es a favor del demandante deduciéndose de esa suma la que se había depositado.
La apelante alega entre otros errores que se discuten ex-tensamente, que la corte de distrito erró al dictar sentencia ell septiembre 23, 1920 después de radicado el alegato del demandante en septiembre 14, y sin haber recibido el alegato de la, demandada en contestación y antes de vencerse el plazo de 15 días después de entregada la copia del alegato del demandante. Los otros errores se refieren casi exclusiva-mente a la apreciación hecha por la corte de los actos de las partes en relación con la venta del abono.
Terminado el juicio en julio 7 la corte concedió al de-mandante 15 días para presentar su brief y 15 días a la de-mandada para el suyo. La sentencia se dictó en septiem-bre 23.
En una moción de reconsideración se alega que el brief del demandante no fué presentado hasta septiembre 14 y la *937teoría del apelante es que él tenía derecho a nn término de 15 días a partir de esa fecha para presentar nn brief en con-testación. La moción fué declarada sin lugar sin expresar las razones en qne se fundaba. La orden no especificaba nn período de 15 días “después de notificado con copia del brief del demandante” dentro del cual debe presentar su brief la demandada como se alega en la moción y sostiene ahora la apelante. No consta si fué la intención fijar única-mente un término de 15 días para que ambas partes radica-ran. los briefs o si ambos alegatos habían de quedar radica-dos dentro de 30 días a lo sumo o si no consideró necesario esperar el alegato del demandante. La orden está sujeta a cualquiera de las dos interpretaciones. Dentro de las circuns-tancias no encontramos motivo suficiente para revocar por no haberse esperado más de nueve días después de recibido el alegato del demandante y más de dos meses y medio de ía fecha del juicio, antes de que se dictara sentencia.
El demandante ha quedado sujeto también debido a sus propias actuaciones al tomar la iniciativa para hacer una modificación de la orden y proponer un nuevo arreglo, de-biendo fijarse la sentencia sobre la base del número de tone-ladas entregadas por virtud del nuevo convenio y no por el número de las especificadas en la primitiva orden, y así mo-dificada la sentencia confirmarse.
El Juez Asociado Sr. HtjtchjsoN, emitió la opinión del tribunal.